DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 8/5/22 is acknowledged.  Thus, claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --An embedded magnetic device--.
The abstract should be updated to reflect device invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Whether or not “the gap” (claim 5, line 2; claims 6, 8, 12, line 1) directed to “a gap  in at least a portion of the permeability material”(in claim 1, line 14)?.
Whether or not “substrate layers and conductive patterns” (claim 5, line 3) directed to “a substrate “ as previous cited in claim 1, line 2? 
“the first and second substrate layers” (claim 6, lines 1-2) lacks antecedent basis.
“the inductance”(claim 7, line 1) lacks proper antecedent basis for this.
being “configured as” (claims 9-11, line 1) is not understood, since the scope claim directed to a device as clearly indicated in preamble of each claims the recites “configured as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008).
“and either oval or square shape” (claim 13, line 2) in and alternative form which is unclear as to which shape that associated with the device.    It is suggested rewritten above to: --"and having an oval shape”--.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the lacking of an interconnect between the claimed “a power converter that embedded into the substrate” with the rest of the structural elements in the base claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hiatt et al (20030005569). 
Hiatt et al discloses the claimed embedded magnetic device comprising: 
a feature formed 32 on a substrate, the feature being a depression defining an inside surface, the feature having a first conductive pattern 20 disposed on the substrate and the inside surface of the feature (see Fig. 3, para.0057); 	
permeability material 38 disposed on the inside surface of the feature and the first conductive pattern (see para.0062); 
substrate material 36 disposed on the substrate and the feature (see para. 0061) 
a second conductive pattern 22 disposed on the substrate material, the second conductive pattern substantially matching the first conductive pattern to wrap the permeability material between the first conductive pattern and the second conductive pattern producing a winding type structure 20, 22, 24, 44 electrically coupling the first conductive pattern  and the second conductive pattern in electrical connection to define at least one electrical circuit to facilitate a magnetic field in the permeability material(see paras.0097-0103); and 
a gap 42 in at least a portion of the permeability material (see Fig. 4B, para.0064). 
limitations of claim 2-3 appears to be met by the above (see Fig. 2, para. 0002, for teaching of a single inductor, or transformer type functionality).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt